IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TOWER ACCESS GROUP, LLC                   : No. 325 WAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
THE SOUTH UNION TOWNSHIP                  :
ZONING HEARING BOARD                      :
                                          :
                                          :
PETITION OF: SOUTH UNION                  :
TOWNSHIP                                  :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.